Title: To James Madison from Thomas Jefferson, 22 September 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 22. 07.

I return you the papers which accompanied yours of yesterday.  I think the case of Capt Hewes is merely a case for a demand of indemnification from Gr. Br. and a proper acknolegement of the violation of jurisdiction.  It would be a very dangerous precedent for Congress to indemnify the individual.
I think it would be well for Smith to be furnished with the declaration of Mr. Canning only taking care that it should not appear to have been furnished by us.  Affectionate salutations.

Th: Jefferson

